      Case 4:20-cv-05087-SMJ     ECF No. 8   filed 03/01/21   PageID.1451 Page 1 of 17


                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
1
                                                                Mar 01, 2021
2                                                                   SEAN F. MCAVOY, CLERK



3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     MARK JOHN CROWDER,                         No. 4:20-cv-05087-SMJ
5
                              Petitioner,
6                                               ORDER DENYING PETITION
                 v.                             FOR WRIT OF HABEAS CORPUS
7                                               BY A STATE PRISONER
     JAMES KEY,
8
                              Respondent.
9

10         Before the Court is an application for a writ of habeas corpus under 28 U.S.C.

11   § 2254 by Mark John Crowder, a person in custody pursuant to a conviction

12   adjudicated in Washington State court. See generally ECF No. 1. In 2014, a Benton

13   County jury convicted Crowder of first degree rape. ECF No. 5-1, Ex. 1. The Benton

14   County Superior Court afterward sentenced him to a term of confinement totaling

15   360 months to life. Id. Crowder has since exhausted his state court remedies, and

16   timely petitioned this Court. ECF No. 4 at 3–5.

17         Crowder presents two grounds for federal habeas relief: (1) ineffective

18   assistance of counsel and (2) prosecutorial misconduct. ECF No. 1 at 5–15. He also

19   asks this Court to conduct an evidentiary hearing. ECF Nos. 1, 6. Having reviewed

20   the briefing, relevant legal authorities, and record in this matter, this Court


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 1
         Case 4:20-cv-05087-SMJ    ECF No. 8    filed 03/01/21   PageID.1452 Page 2 of 17




1    concludes Crowder’s claims fail to satisfy 28 U.S.C. § 2254(d). It thus denies his

2    application for a writ of habeas corpus and request for an evidentiary hearing.

3                                      BACKGROUND

4            The Washington Court of Appeals summarized the relevant facts in its

5    decision on Crowder’s Personal Restraint Petition (PRP):1

6                   Two juvenile males, S.I. and Z.H., met Mr. Crowder while out
             walking on a July night. Mr. Crowder initially invited the two males to
7            join him in setting off some fireworks. They then attended a nearby
             bonfire, where they drank vodka shots.
8                   Z.H. suggested inviting 14-year-old I.D. to join the group. After
             exchanging text messages, I.D. agreed to come out. She snuck out of
9            her house through a window and Mr. Crowder picked her up in his Jeep.
             I.D. had never met Mr. Crowder before.
10                  Back at the bonfire, S.I. fell asleep and Z.H. passed out. I.D. was
             starting to get tired when Mr. Crowder came up behind her, pulled her
11           head back, and tried to pour vodka down her throat. Angered, I.D. got
             up and started to head home. As she walked by the Jeep, Mr. Crowder
12           grabbed I.D. and turned her around. I.D. told Mr. Crowder to let her go.
             He did not. Mr. Crowder removed a gun from his pocket and ordered
13           I.D. to undress and get into the back of his Jeep. He held the gun up
             against I.D.’s head and pulled back the trigger. At this point, I.D.
14           complied with Mr. Crowder’s demands.
                    Once inside the Jeep, Mr. Crowder raped I.D. The assault lasted
15           approximately an hour. Eventually I.D. was able to get up, clothe
             herself, and run home. She snuck back in through the window and
16           disclosed the rape several days later. At this point, the police began an
             investigation.
17                  I.D. identified Mr. Crowder from a live lineup after identifying
             his residence and his Jeep. Five days after the assault, law enforcement
18           executed a search warrant at Mr. Crowder’s house. During the search,
             police found several firearms, including a revolver. I.D. identified it as
19
     1
       The Washington Court of Appeals provided a similar summary of the relevant
20   facts on direct appeal. See generally State v. Crowder, 385 P.3d 275, 277–78 (Wash.
     Ct. App. 2016).

     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 2
         Case 4:20-cv-05087-SMJ    ECF No. 8    filed 03/01/21   PageID.1453 Page 3 of 17




1            the same gun used by Mr. Crowder. The gun was never test fired.
                    The State charged Mr. Crowder with rape in the first degree with
2            a firearm enhancement and a special allegation that the victim was
             under the age of 15, or in the alternative, rape of a child in the third
3            degree, as well as with two counts of distribution of a controlled
             substance to a person under the age of 18.
4                   At trial, Mr. Crowder’s counsel attacked I.D.’s credibility on
             cross-examination by asking why she delayed in reporting the rape and
5            pointing out inconsistencies between her trial testimony and earlier
             statements, including whether S.I. and/or Z.H. were in Mr. Crowder’s
6            Jeep when he picked I.D. up, how much vodka Mr. Crowder poured in
             I.D.’s mouth, and the respective positions of I.D. and Mr. Crowder
7            during the rape. The defense theory was that although Mr. Crowder was
             with I.D. and the two boys on the night in question, he never raped I.D.
8                   The jury convicted Mr. Crowder of the offenses against him as
             charged. He received a sentence of 360 months to life. On appeal, this
9            court affirmed Mr. Crowder’s rape conviction in full but reversed his
             convictions for distribution of controlled substances. The Washington
10           Supreme Court denied petitions for review filed by Mr. Crowder and
             the State, and the mandate issued on May 10, 2017. An order dismissing
11           the distribution charges was entered by the trial court on July 27, 2017.
             Mr. Crowder filed this timely personal restraint petition on May 10,
12           2018.

13   ECF No. 5-1, Ex. 2 (containing In re Pers. Restraint of Crowder, 9 Wash. App. 2d

14   1083 (2019) (unpublished)). The Washington Court of Appeals denied his PRP,

15   determining Crowder failed to (1) show actual and substantial prejudice resulting

16   from the alleged constitutional errors and (2) raise a material fact issue requiring a

17   reference hearing.2 See generally id. Crowder sought discretionary review in the

18
     2
       Under Washington law, appellate courts “have three available options when
19   reviewing a personal restraint petition: (1) dismiss the petition, (2) transfer the
     petition to a superior court for a full determination on the merits or
20   a reference hearing, or (3) grant the petition.” In re Pers. Restraint of Yates, 296
     P.3d 872, 880 (Wash. 2013); see also RAP 16.11(b), 16.12. “Dismissal is necessary

     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 3
      Case 4:20-cv-05087-SMJ      ECF No. 8     filed 03/01/21   PageID.1454 Page 4 of 17




1    Washington Supreme Court, but the Commissioner determined Crowder’s petition

2    did not merit review under the relevant Rules of Appellate Procedure (RAP). See

3    ECF No. 5-1, Ex. 23. The RAPs narrow the Washington Supreme Court’s

4    discretionary review of a decision terminating review to only cases satisfying

5    particular criteria. See generally RAP 13.4(b). Crowder moved to modify the

6    Commissioner’s Ruling Denying Review, but a panel composed of five Justices

7    summarily denied Crowder’s motion. ECF No. 5-1, Ex. 24.

8          Crowder then timely applied for a writ of habeas corpus in this Court. ECF

9    No. 1; ECF No. 4 at 5.

10                                     JURISDICTION

11         “A district court shall entertain an application for a writ of habeas corpus in

12   behalf of a person in custody pursuant to the judgment of a State court only on the

13   ground that he is in custody in violation of the Constitution or laws or treaties of the

14   United States.” 28 U.S.C. § 2254(a). A jury convicted Crowder of first degree rape,

15   and the state superior court sentenced him to a term of confinement totaling 360

16   months to life. ECF No. 5-1, Ex. 1. Crowder is currently confined at the Airway

17   Heights Corrections Center in Airway Heights, Washington. Crowder claims that

18
     where a petitioner fails to make a prima facie showing of actual prejudice for alleged
19   constitutional errors.” Id. “A [reference or evidentiary] hearing is appropriate where
     the petitioner makes the required prima facie showing ‘but the merits of the
20   contentions cannot be determined solely on the record.’” Id. at 880 –81 (quoting In
     re Pers. Restraint of Hews, 660 P.2d 263, 268 (Wash. 1983)).

     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 4
      Case 4:20-cv-05087-SMJ      ECF No. 8   filed 03/01/21   PageID.1455 Page 5 of 17




1    he suffered violations of his rights under the United States Constitution and the

2    conviction challenged stems from a state court in the Eastern District of

3    Washington. ECF No. 1 at 5–15; ECF No. 5-1, Ex. 1. For these reasons, this Court

4    has jurisdiction to entertain Crowder’s application for a writ of habeas corpus.

5                               STANDARD OF REVIEW

6           This Court considers Crowder’s application for a writ of habeas corpus under

7    the standards in the Antiterrorism and Effective Death Penalty Act of 1996

8    (“AEDPA”) and applies a “‘highly deferential standard for evaluating state-court

9    rulings.’” See Balbuena v. Sullivan, 980 F.3d 619, 628 (9th Cir. 2020) (quoting

10   Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam)); 28 U.S.C. §§ 2244(b),

11   2254(d).

12          Under AEDPA, federal courts may grant habeas corpus relief only when the

13   state court’s ruling was (1) “contrary to, or involved an unreasonable application

14   of, clearly established Federal law, as determined by the Supreme Court of the

15   United States,” or (2) “based on an unreasonable determination of the facts in light

16   of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1),

17   (2).

18          A state court decision is “‘contrary to’ clearly established federal law if it

19   contradicts governing law in Supreme Court cases, or if it reaches a different result

20   than Supreme Court precedent when considering materially indistinguishable


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 5
      Case 4:20-cv-05087-SMJ       ECF No. 8    filed 03/01/21   PageID.1456 Page 6 of 17




1    facts.” Balbuena, 980 F.3d at 628. A state court decision constitutes “an

2    unreasonable application of clearly established federal law if it identifies the correct

3    governing legal rule but applies it unreasonably to the facts of the case.” Id. (internal

4    quotation marks and citation omitted). “The unreasonable application clause

5    requires the state court decision to be more than incorrect or erroneous; it must be

6    objectively unreasonable.” Id. (internal quotation marks and citation omitted);

7    Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (“The question under AEDPA is

8    not whether a federal court believes the state court’s determination was incorrect

9    but whether that determination was unreasonable—a substantially higher

10   threshold.”). “[R]eview under § 2254(d)(1) is limited to the record that was before

11   the state court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563

12   U.S. 170, 181 (2011). The applicant bears the burden of establishing that the state

13   court’s decision is either “contrary to,” or an “unreasonable application” of, United

14   States Supreme Court precedent. See Lambert v. Blodgett, 393 F.3d 943, 969 n.16

15   (9th Cir. 2004) (“In state collateral litigation, as well as federal habeas proceedings,

16   it is the petitioner who bears the burden of proving his case.”).

17         Federal courts must presume correct a state court’s determination of a factual

18   issue. 28 U.S.C. § 2254(e)(1). “Under § 2254(d)(2), a state court’s factual

19   determinations are not ‘unreasonable merely because the federal habeas court

20   would have reached a different conclusion in the first instance.’” Balbuena, 980


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 6
      Case 4:20-cv-05087-SMJ     ECF No. 8    filed 03/01/21   PageID.1457 Page 7 of 17




1    F.3d at 628–29 (quoting Wood v. Allen, 558 U.S. 290, 301 (2010)). Even if

2    “[r]easonable minds reviewing the record might disagree” about a factual finding,

3    that is not enough to supplant the state court’s finding. Id. at 629 (quoting Rice v.

4    Collins, 546 U.S. 333, 341–42 (2006)). “The applicant shall have the burden of

5    rebutting the presumption of correctness by clear and convincing evidence.” 28

6    U.S.C. § 2254(e)(1).

7          When applying these standards to an applicant’s claims, courts must consider

8    the last reasoned state court decision. Id. (citing Martinez v. Cate, 903 F.3d 982,

9    991 (9th Cir. 2018)). That said, when reviewing their claims under Section 2254(d),

10   courts may “look through” a state court of last resort’s summary denial of a petition

11   for discretionary review. Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018); Brumfield

12   v. Cain, 576 U.S. 305, 313 (2015) (citing Johnson v. Williams, 568 U.S. 289, 297

13   n.1 (2013) and Ylst v. Nunnemaker, 501 U.S. 797, 806 (1991)).

14                                     DISCUSSION

15         To begin with, Crowder claims this Court should not “look through” the

16   Washington Supreme Court’s summary denial of his petition for discretionary

17   review to the last reasoned decision terminating review—that is, the Washington

18   Court of Appeals opinion denying his PRP. ECF No. 6 at 4–8. This Court disagrees.

19         When a state court of last resort denies a request for discretionary review, a

20   “federal court should ‘look through’ the unexplained decision to the last related


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 7
      Case 4:20-cv-05087-SMJ     ECF No. 8   filed 03/01/21   PageID.1458 Page 8 of 17




1    state-court decision that does provide a relevant rationale.” Wilson, 138 S. Ct. at

2    1192. Courts “should then presume that the unexplained decision adopted the same

3    reasoning.” Id. That said, “the State may rebut the presumption by showing that the

4    unexplained affirmance relied or most likely did rely on different grounds than the

5    lower state court’s decision, such as alternative grounds for affirmance that were

6    briefed or argued to the state supreme court or obvious in the record it reviewed.”

7    Id.

8          The Washington Supreme Court Commissioner’s Ruling Denying Review

9    does not constitute a final reasoned decision on the merits. The ruling simply

10   outlines the Commissioner’s reasoning on why Crowder’s petition did not satisfy

11   the criteria for acceptance of review by the Supreme Court under the RAPs. See

12   ECF No. 5-1, Ex. 23; see also RAP 13.4(b) (governing Discretionary Review of

13   Decision Terminating Review). When presented with Crowder’s motion to modify

14   the Commissioner’s Ruling Denying Review, a department of the Washington

15   Supreme Court summarily denied his motion. See ECF No. 5-1, Ex. 24.

16         So, consistent with United States Supreme Court precedent, this Court will

17   “look through” the Washington Supreme Court’s summary denial of Crowder’s

18   petition for discretionary review and examine the Washington Court of Appeal’s

19   opinion denying his PRP, the last reasoned state-court decision on the merits

20   terminating review of his ineffective assistance of counsel and prosecutorial


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 8
      Case 4:20-cv-05087-SMJ      ECF No. 8    filed 03/01/21   PageID.1459 Page 9 of 17




1    misconduct claims. See Wilson, 138 S. Ct. at 1192.

2    A.    Ineffective Assistance of Counsel

3          Crowder first claims he was denied his federal constitutional right to effective

4    assistance of counsel when counsel failed to investigate and call reputation

5    witnesses. ECF No. 1 at 5–14. This Court disagrees.

6          Strickland v. Washington, 466 U.S. 668 (1984), sets forth the governing

7    standard for courts addressing ineffective assistance claims. To prevail on such a

8    claim, a petitioner must show that: (1) “counsel’s representation fell below an

9    objective standard of reasonableness,” and (2) “there is a reasonable probability

10   that, but for counsel’s unprofessional errors, the result of the proceeding would have

11   been different.” Id. at 688, 694, superseded on other grounds by Antiterrorism and

12   Effective Death Penalty Act of 1966, Pub. L. No. 104-132, 110 Stat. 124.

13         But when reviewing a habeas petition, “[t]he pivotal question is whether the

14   state court’s application of the Strickland standard was unreasonable.” Harrington

15   v. Richter, 562 U.S. 86, 101 (2011) (emphasis added). The Supreme Court has

16   clarified that this inquiry is “different from asking whether defense counsel’s

17   performance fell below Strickland’s standard.” Id. Reviewing federal courts must

18   grant state courts “a deference and latitude that are not in operation when the case

19   involves review under the Strickland standard itself.” Id.

20         “Under § 2254(d), a habeas court must determine what arguments or theories


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 9
     Case 4:20-cv-05087-SMJ        ECF No. 8   filed 03/01/21   PageID.1460 Page 10 of 17




1    supported or . . . could have supported, the state court’s decision; and then it must

2    ask whether it is possible fairminded jurists could disagree that those arguments or

3    theories are inconsistent with the holding in a prior decision of this Court.” Id. at

4    102. “[E]ven a strong case for relief does not mean the state court’s contrary

5    conclusion was unreasonable.” Id. “As a condition for obtaining habeas corpus from

6    a federal court, a state prisoner must show that the state court’s ruling on the claim

7    being presented in federal court was so lacking in justification that there was an

8    error well understood and comprehended in existing law beyond any possibility for

9    fairminded disagreement.” Id. at 103.

10         In his PRP, Crowder claimed that his attorney failed to interview or present

11   any reputation witnesses, despite being told about these potential witnesses. ECF

12   No. 5-1, Ex. 2. Crowder submitted declarations from fifteen individuals (all family

13   members) who were willing to testify as to his sexual propriety. Id. He argued that

14   failing to investigate reputation evidence in a rape case constitutes ineffective

15   assistance of counsel. Id. He also claimed a reference hearing was necessary to

16   determine whether counsel’s decision not to pursue the potential reputation

17   evidence was strategic. Id.

18         The Washington Court of Appeals determined there was no need for a

19   reference hearing to determine whether trial counsel was informed about these

20   witnesses or whether counsel’s inaction was strategic, as Crowder failed to show


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 10
     Case 4:20-cv-05087-SMJ       ECF No. 8    filed 03/01/21   PageID.1461 Page 11 of 17




1    that the evidence was admissible or that it would have likely created a different trial

2    outcome if admitted. Id. The declarations provided by Crowder’s family members,

3    it held, were inadmissible under the relevant Washington Rules of Evidence. Id.

4    Even assuming a trial court might admit the reputation evidence, the court

5    determined Crowder failed to show how this reputation evidence, offered

6    exclusively from his family members, would likely have changed the jury’s verdict.

7    Id.

8          A state court’s interpretation of state law—here, the Washington State Rules

9    of Evidence—binds a federal court sitting in habeas corpus. See Bradshaw v.

10   Richey, 546 U.S. 74, 76 (2005). “Strickland . . . calls for an inquiry into the objective

11   reasonableness of counsel’s performance, not counsel’s subjective state of mind.”

12   Harrington, 562 U.S. at 110. Because the evidence was inadmissible under state

13   law, counsel’s decision not to offer the evidence was neither deficient nor

14   prejudicial. Moreover, because a state trial court should have excluded the evidence

15   under the relevant evidentiary rules, there is no reasonable probability that the

16   evidence could have affected the jury’s verdict.

17         This Court thus concludes the state court’s application of the Strickland

18   standard was not unreasonable. See Harrington, 562 U.S. at 101. Fairminded jurists

19   could disagree about the admissibility of the evidence and, even assuming the

20   evidence’s admissibility, jurists could also disagree about whether the reputation


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 11
     Case 4:20-cv-05087-SMJ      ECF No. 8     filed 03/01/21   PageID.1462 Page 12 of 17




1    evidence, offered exclusively from his family members, would likely have changed

2    the jury’s verdict. See id. at 101–102.

3          The Washington Court of Appeals decision was neither contrary to, nor an

4    unreasonable application of, clearly established Supreme Court precedent. See 28

5    U.S.C. § 2254(d)(1). Nor was it based on an unreasonable determination of the

6    facts. See 28 U.S.C. § 2254(d)(2). For these reasons, Crowder is not entitled to

7    habeas relief under AEDPA on his ineffective assistance of counsel claim.

8    B.    Prosecutorial Misconduct

9          Crowder next claims the prosecutor’s conduct during trial denied him his

10   federal constitutional right to due process and a fair trial. ECF No. 1 at 14–19.

11   Again, this Court disagrees.

12         “[A] discretionary state procedural rule can serve as an adequate ground to

13   bar federal habeas review.” Beard v. Kindler, 558 U.S. 53, 60 (2009). Under the

14   doctrine of procedural default, “a federal court will not review the merits of claims,

15   including constitutional claims, that a state court declined to hear because the

16   prisoner failed to abide by a state procedural rule.” Martinez v. Ryan, 566 U.S. 1, 9

17   (2012). “A state court’s invocation of a procedural rule to deny a prisoner’s claims

18   precludes federal review of the claims if, among other requisites, the state

19   procedural rule is a nonfederal ground adequate to support the judgment and the

20   rule is firmly established and consistently followed.” Id. “Moreover, a state court


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 12
     Case 4:20-cv-05087-SMJ      ECF No. 8    filed 03/01/21   PageID.1463 Page 13 of 17




1    need not fear reaching the merits of a federal claim in an alternative holding.”

2    Harris v. Reed, 489 U.S. 255, 264 n.10 (1989). The procedural bar still applies

3    despite a state court’s decision reaching the merits of a federal claim if the state

4    court also invoked an independent state procedural rule as a separate basis for its

5    decision. Id. That said, “[a] prisoner may obtain federal review of a defaulted claim

6    by showing cause for the default and prejudice from a violation of federal law.”

7    Martinez, 566 U.S. at 10.

8          Crowder claims that the prosecutor engaged in blatant theatrics, which denied

9    him a fair trial. ECF No. 1 at 14. He supported the claims in his PRP with two

10   declarations—one from his wife and one from his attorney, both of which accused

11   the prosecutor of making faces and gesticulations expressing her disdain for

12   Crowder. ECF No. 5-1, Ex. 2 at 11. The State rebutted their declarations with a

13   declaration from Detective Scott Runge, who sat with the prosecutor during the

14   trial. Id. at 12. He declared she did not engage in the alleged conduct. Id.

15         In either event, the Washington Court of Appeals held that Crowder waived

16   his prosecutorial misconduct claim by failing to object at trial. Id. at 10, 12 (“A

17   defendant who fails to object to the State’s improper act at trial waives any error,

18   unless the act was so flagrant and ill-intentioned that an instruction could not have

19   cured the resulting prejudice.”) (citing State v. Thorgerson, 172 Wn.2d 438, 443,

20   258 P.3d 43 (2011)). It then addressed the merits, determining that he failed to show


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 13
     Case 4:20-cv-05087-SMJ      ECF No. 8    filed 03/01/21   PageID.1464 Page 14 of 17




1    that the alleged conduct was so flagrant and ill-intentioned that a curative

2    instruction could not have obviated the resulting prejudice. Id.

3          Waiver of his claims by failing to object at trial serves as an independent state

4    ground barring federal habeas review. Beard, 558 U.S. at 60. And Crowder has

5    shown neither cause for the default nor prejudice. See Martinez, 566 U.S. at 10.

6    Counsel deliberately opted not to object to any of the prosecutor’s alleged conduct

7    at trial. And his declaration describing the prosecutor’s alleged conduct conveys

8    that he observed the alleged conduct yet failed to do anything about it.

9          The Washington Court of Appeals decision was neither contrary to, nor an

10   unreasonable application of, clearly established Supreme Court precedent. See 28

11   U.S.C. § 2254(d)(1). Nor was it based on an unreasonable determination of the

12   facts. See 28 U.S.C. § 2254(d)(2). For these reasons, Crowder is not entitled to

13   habeas relief under AEDPA on his prosecutorial misconduct claim.

14   C.    Request for Evidentiary Hearing

15         Crowder argues the Washington Court of Appeals unreasonably denied his

16   request for a reference hearing and asks this Court to conduct such a hearing. But

17   because Crowder has not overcome the stringent limitations of Section 2254(d), this

18   Court denies his request for an evidentiary hearing.

19         “In deciding whether to grant an evidentiary hearing, a federal court must

20   consider whether such a hearing could enable an applicant to prove the petition’s


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 14
     Case 4:20-cv-05087-SMJ      ECF No. 8    filed 03/01/21   PageID.1465 Page 15 of 17




1    factual allegations, which, if true, would entitle the applicant to federal habeas

2    relief.” Schriro, 550 U.S. at 474. Still, “AEDPA bars most evidentiary hearings if

3    the applicant ‘failed’ to develop the factual basis for the claim in state court.” Kemp

4    v. Ryan, 638 F.3d 1245, 1258 (9th Cir. 2011) (citing 28 U.S.C. § 2254(e)(1)). In

5    this context, “‘fail’ connotes some omission, fault, or negligence on the part of the

6    person who has failed to do something.” Williams v. Taylor, 529 U.S. 420, 431

7    (2000). “Under the opening clause of § 2254(e)(2), a failure to develop the factual

8    basis of a claim is not established unless there is lack of diligence, or some greater

9    fault, attributable to the prisoner or the prisoner’s counsel.” Id. at 432. “Diligence

10   will require in the usual case that the prisoner, at a minimum, seek an evidentiary

11   hearing in state court in the manner prescribed by state law.” Id. at 437.

12         Crowder sought a reference hearing as required by state law, but the

13   Washington Court of Appeals denied his request because he failed to show that the

14   reputation evidence was admissible or that it would have likely created a different

15   trial outcome if it had been admitted. See ECF No. 5-1, Ex. 2.

16         In Cullen, the United States Supreme Court held “[i]f a claim has been

17   adjudicated on the merits by a state court, a federal habeas petitioner must overcome

18   the limitation of § 2254(d)(1) on the record that was before that state court.” 563

19   U.S. at 185. The Court reaffirmed that a district court must consider the deferential

20   standards in Section 2254 when deciding whether to hold an evidentiary hearing.


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 15
      Case 4:20-cv-05087-SMJ       ECF No. 8   filed 03/01/21   PageID.1466 Page 16 of 17




1    Id. at 183 (quoting Schriro, 550 U.S. at 474). “In practical effect, . . . this means

2    that when the state-court record ‘precludes habeas relief’ under the limitations of §

3    2254(d), a district court is ‘not required to hold an evidentiary hearing.’” Id.

4    (quoting Schriro, 550 U.S. at 474). Here, the state-court record precludes habeas

5    relief under Section 2254(d), and so this Court declines to grant Crowder’s request

6    for an evidentiary hearing.

7    D.    Certificate of Appealability

8          Rule 11(a) of the Federal Rules Governing Section 2254 and 2255

9    Proceedings require this Court to issue or deny a certificate of appealability when

10   it issues its final order. A certificate of appealability should issue if the petitioner

11   makes a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

12   2253(c)(3). A certificate of appealability is appropriate, for example, when

13   reasonable jurists could debate whether the petition should have been resolved

14   differently. Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). Although this Court

15   concludes Crowder has failed to show that the state court’s decision was contrary

16   to, or involved an unreasonable application of, clearly established Federal law, as

17   determined by the Supreme Court of the United States, reasonable jurists could

18   debate the merits of his ineffective assistance of counsel and prosecutorial

19   misconduct claims. Thus, a certificate of appealability will issue.

20   //


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 16
     Case 4:20-cv-05087-SMJ      ECF No. 8    filed 03/01/21   PageID.1467 Page 17 of 17




1                                     CONCLUSION

2          The Washington State Court of Appeals committed no error and so Crowder

3    is not entitled to habeas relief under AEDPA.

4          Accordingly, IT IS HEREBY ORDERED:

5          1.     Petitioner Mark John Crowder’s Petition for Writ of Habeas Corpus

6                 By A State Prisoner, ECF No. 1, is DENIED.

7          2.     All pending motions are DENIED AS MOOT.

8          3.     The Clerk’s Office is directed to ENTER JUDGMENT.

9          4.     The Clerk’s Office is directed to CLOSE this file.

10         5.     The Court certifies that the applicant has made a substantial showing

11                of the denial of a constitutional right. See 28 U.S.C. § 2253(c); Fed. R.

12                App. P. 22(b). A certificate of appealability is therefore GRANTED.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide a copy to counsel for Petitioner.

15         DATED this 1st day of March 2021.

16
                        ________________________
17                      SALVADOR MENDOZA, JR.
                        United States District Judge
18

19

20


     ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS BY A
     STATE PRISONER – 17
